                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________________

UNITED STATES OF AMERICA,

                                      Plaintiff,                     SCHEDULING ORDER
       v.
                                                                       19-cr-57-jdp
ALEX JARED ZWIEFELHOFER,

                                 Defendant.
______________________________________________________________________________________

       At the May 23, 2019 arraignment, this court set the following schedule:

       1) In response to the defendant’s Rule 16 demand, the government must provide its

required disclosures not later than May 30, 2019, with a continuing disclosure obligation

throughout this case. The government and its agents are ordered to preserve rough notes and

similar data compilations for possible disclosure later in this case. Pursuant to Rule 12, the

government reports that it intends to use all disclosed evidence in its case-in-chief at trial.

       2) Defendant must file and serve any pretrial motions and discovery requests not later

than noon, July 8, 2019. Pursuant to 18 U.S.C. § 3161(h)(7), time from the arraignment until

the deadline to file pretrial motions is excluded from the speedy trial clock regardless whether

motions are filed. The ends of justice and the Sixth Amendment require that defendant and

defense counsel receive adequate time to review the government’s disclosures, investigate this

case, then make tactical decisions whether to file motions and which motions to file. Briefs need

not accompany motions. To obtain an evidentiary hearing on a motion, defendant must ask for

it in the caption of each such motion and must submit admissible facts establishing a prima facie

entitlement to the relief requested. See U.S. v. Edgeworth, 889 F.3d 350.
        3) The pretrial motion hearing and any evidentiary hearing shall be July 11, 2019 at

11:30 a.m. The court will rule on each motion or set it for briefing in consultation with the

parties. Unless the court is taking evidence on a dispositive motion, defendant may waive his

presence at the preliminary pretrial conference.

        4) Deadlines to disclose expert witnesses: Government: August 12, 2019

                                                        Defendant: August 26, 2019

        5) Submissions for the final pretrial conference, namely proposed voir dire questions,

jury instructions and motions in limine must be filed and served not later than September 3,

2019.

        6) The final pretrial conference shall be September 5, 2019 at 10:30 a.m. Defendant

may waive his presence at the final pretrial conference.

        7) The final hearing before the trial judge shall be September 11, 2019 at 2:30 p.m.

Defendant and trial counsel must attend this hearing.

        8) Jury selection and trial shall begin September 16, 2019 at 9:00 a.m. The predicted

trial length is one to two days. The parties are jointly responsible for alerting the clerk of court

forthwith if a jury need not be called.




        Entered this 31st day of May, 2019.

                                              BY THE COURT:

                                              /s/

                                              STEPHEN L. CROCKER
                                              Magistrate Judge




                                                    2
